



EXHIBIT 10.1
STAGE STORES
PERFORMANCE SHARE UNIT AWARD AGREEMENT
Stage Stores, Inc. (“Company”), pursuant to its 2017 Long-Term Incentive Plan
(“Plan”), hereby grants to the individual listed below (“Participant”) an award
of performance share units with respect to shares of common stock of the Company
(“Performance Share Unit Award”) on the terms set forth below. The Performance
Share Unit Award is subject in all respects to the terms and conditions set
forth herein and in the Addendum included herewith (collectively with the
Addendum, this “Performance Share Unit Award Agreement” or this “Agreement”) and
the Plan, which is incorporated herein by reference and made part hereof. Unless
otherwise defined herein, capitalized terms used in this Agreement shall have
the meanings set forth in the Plan.


SUMMARY OF TERMS


Participant:
[l]
Grant Date:
[l]
Target Award:
[l] Performance Share Units
Performance Period:
Commencing on [l] and ending on [l]
Performance goals:
The performance goals are based on the Performance Measures set forth on
Schedule A.
Payment:
Except as set forth herein, the Participant shall be entitled to receive payout
on the Performance Share Units earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the performance
goals have been achieved (“Vesting Date”), provided that the Participant has not
had a Termination Event from the Grant Date through the last day of the
Performance Period.
The number of Performance Share Units set forth above is equal to the target
number of shares of the common stock of the Company (“Shares”) that the
Participant will earn for 100% achievement of the performance goals (referred to
as the “Target Award”). The actual number of Shares that the Participant will
earn and vest with respect to the Performance Share Unit Award may be greater or
less than the Target Award, or even zero, and will be based on the performance
level achieved by the Company with respect to the performance goals, as set
forth on Schedule A.
























--------------------------------------------------------------------------------





Payment/forfeiture upon termination and other events:
Death and Disability. If the Participant has a Termination Event on account of
death or Disability, the Performance Share Unit Award will be immediately earned
and vested at the Target Award level on the date of such Termination Event.
Retirement. If the Participant has a Termination Event on account of Retirement,
the Participant will earn and vest in a pro-rata portion of the Performance
Share Units, based on the actual performance results for the Performance Period,
prorated for the portion of the Performance Period during which the Participant
was employed by, or providing service to the Company or any Affiliate.
Other Termination. If the Participant has a Termination Event for any reason
other than Retirement, death or Disability, the unvested portion of the
Performance Share Unit Award shall be automatically forfeited on the date of
such Termination Event.
Change in Control. Provided that the Participant has not had a Termination Event
from the Grant Date through the time immediately preceding the consummation of a
Change in Control, if a Change in Control occurs, the Performance Period will
end on the date of the Change in Control and the Performance Share Units will
become immediately earned and vested on the date of the consummation of the
Change in Control at the greater of: (i) the number of Shares that would be paid
under the Performance Share Unit Award as a result of the Company’s actual
performance level achieved with respect to the performance goals as of the
Change in Control date, or (ii) the number of Shares that would be paid under
the Performance Share Unit Award at the Target Award level.



PARTICIPANT ACCEPTANCE
By signing below, the Participant agrees to be bound by the terms and conditions
of the Plan and this Agreement and accepts the Performance Share Unit Award. The
Participant accepts as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
this Agreement.
The Participant acknowledges delivery of the Plan and the Plan prospectus
together with this Agreement. Additional copies of the Plan and the Plan
prospectus are available by contacting the Company’s Chief Legal Officer, 2425
West Loop South, Houston, Texas 77027, or at (800) 324-3244.
                                                    
 
Agreed and accepted:


 
 
 
Participant
 
 
 
Date



                            


2

--------------------------------------------------------------------------------





SCHEDULE A
1.
Performance Goals. Total Shareholder Return (“TSR”) of the Company as compared
with the TSR of a group of industry peers (“Performance Group”) during the
Performance Period is the performance measure to be applied to determine the
amount of award to be made under the terms of the Performance Share Unit Award.
The formula for TSR is as follows:

Total Shareholder Return
=
(Ending Stock Price - Beginning Stock Price + Dividends Paid)
Beginning Stock Price



•
“Beginning Stock Price” shall mean the average closing price on the applicable
stock exchange of one share of stock for all the Trading Days in the Company’s
first full fiscal month of the Performance Period.



•
“Ending Stock Price” shall mean the average closing price on the applicable
stock exchange of one share of stock for all the Trading Days in the Company’s
last full fiscal month of the Performance Period (or, if applicable, the average
closing price on the applicable stock exchange of one share of stock for the 20
Trading Days immediately preceding a Change in Control).



•
“Dividends Paid” shall mean the total of all dividends paid on one (1) share of
stock during the Performance Period; provided that, dividends shall be treated
as though they are reinvested at the end of each calendar quarter.



•
“Trading Days” shall mean those days on which the stock exchange on which the
Shares are traded is open for business and the Shares trade regular way.



Following the Total Shareholder Return determination, the Company’s Percentile
Rank shall be determined as follows:
Percentile Rank
=
Company Rank
Total number of companies in Performance Group including the Company



•
“Company Rank” shall be determined by listing from highest TSR to lowest TSR of
each company in the Performance Group (including the Company) and counting up
from the company with the lowest TSR.



2.
Amount of Award. The number of Performance Share Units earned shall be
determined in accordance with the following schedule:

Company’s
Percentile Rank
Earned Award
as a % of Target Award
100.0%
200.0%
95.2%
200.0%
90.5%
200.0%
85.7%
189.3%
81.0%
177.4%
76.2%
165.5%





3

--------------------------------------------------------------------------------





71.4%
153.6%
66.7%
141.7%
61.9%
129.8%
57.1%
117.9%
52.4%
106.0%
47.6%
92.9%
42.9%
78.6%
38.1%
64.3%
33.3%
50.0%
28.6%
35.7%
23.8%
0.0%
19.0%
0.0%
14.3%
0.0%
9.5%
0.0%
4.8%
0.0%

Interpolation shall be used to determine the percent of Target Award earned in
the event the Company’s Percentile Rank does not fall directly on one of the
ranks listed in the above schedule.
3.
Industry Performance Group. The Performance Group with which the Company’s TSR
is compared is as follows:

Apparel Stores
Abercrombie & Fitch Company
ANF
American Eagle Outfitters
AEO
Ascena Retail Group Inc.
ASNA
Burlington Stores Inc.
BURL
Chico's Fas Inc.
CHS
DSW Inc.
DSW
Foot Locker Inc.
FL
Gap Inc.
GPS
Genesco Inc
GCO
Guess? Inc.
GES
L Brands Inc.
LB
Ross Stores Inc.
ROST
Tailored Brands, Inc.
TLRD
TJX Cos Inc.
TJX
Urban Outfitters
URBN



Department Stores
Dillards Inc
DDS
J.C. Penney Inc
JCP
Kohl's Corp
KSS
Macy's Inc
M
Nordstrom Inc
JWN



4

--------------------------------------------------------------------------------





If the common stock of a company included in the comparator group at the
beginning of the fiscal year ceases to be publicly traded or if a company
included in the comparator group at the beginning of the fiscal year, declares
bankruptcy, goes out of business, is bought out by another organization, is
merged into a parent company, or for any other reason ceases to function or
publicly report financial results, then the latest reported reliable results
will be posted and will remain as the final reported result for the remaining
period of measurement. For companies dropped from the Index, (when possible)
their ongoing performance will continue to be monitored and reported in all
schedules and updates to the Board.




5

--------------------------------------------------------------------------------





STAGE STORES, INC.
PERFORMANCE SHARE UNIT AWARD AGREEMENT ADDENDUM
This Addendum is a part of the Performance Share Unit Award Agreement with which
it is included.
1.GRANT OF PERFORMANCE SHARE UNITS. Pursuant to the terms of the Plan and this
Agreement, the Company hereby grants to the Participant, as of the Grant Date,
Performance Share Units with a Target Award as set forth in the summary of terms
section of this Agreement. The Performance Share Units are contingently awarded
and will be earned and paid if and only to the extent that the performance goals
and other conditions set forth in this Agreement are met. Each Performance Share
Unit shall be a phantom right and shall be equivalent to one Share on the
applicable Payment Date, as described herein. The Company shall establish and
maintain a Performance Share Unit account as a bookkeeping account on its
records (“Performance Unit Account”) for the Participant and shall record in
such Performance Unit Account the number of Performance Share Units granted to
the Participant. The Participant shall not have any interest in any fund or
specific assets of the Company by reason of this grant or the Performance Unit
Account established for the Participant.


2.
VESTING.



(a)Except as set forth in the summary of terms section of this Agreement, the
Performance Share Units will become earned and vested based on the actual
performance level achieved with respect to the performance goals set forth on
Schedule A to this Agreement.


(b)The Committee will, as soon as practicable following the last day of the
Performance Period, certify (i) the extent, if any, to which, each of the
performance goals has been achieved with respect to the Performance Period and
(ii) the number of Shares, if any, which, the Participant will be entitled to
receive with respect to this Agreement. Such certification will be final,
conclusive and binding on the Participant, and on all other persons, to the
maximum extent permitted by law. In the event that the Committee makes a final
determination that the performance goals have not been achieved, the Participant
will have no further rights to receive Shares hereunder.


(c)Except as set forth in the summary of terms section of this Agreement, if the
Participant has a Termination Event for any reason prior to the Vesting Date,
the Participant will forfeit all rights to receive Shares hereunder that have
not yet become vested as of the date the Participant has a Termination Event.


(d)During the period before the Performance Share Unit Award becomes earned and
vested, except by will or by the laws of descent and distribution, the right to
receive a distribution with respect to the Performance Share Unit Award may not
be assigned, transferred, pledged or otherwise disposed of by the Participant.
Any attempt to assign, transfer, pledge or otherwise dispose of the right to
receive a distribution with respect to the Performance Share Unit Award contrary
to the provisions hereof, and the levy of any execution, attachment or similar
process upon the Shares, shall be null, void and without effect.


3.PAYMENT OF PERFORMANCE SHARE UNITS.


(a)The Participant will receive a distribution with respect to earned and vested
Performance Share Units within (i) seventy-five (75) days following the last day
of the Performance Period (including in the case of the Participant’s
Retirement) or (ii) thirty (30) days following the Participant’s death or
Disability or the date of a Change in Control (each, a “Payment Date”). The
Performance Share Units will be distributed in Shares or, subject to the terms
of the Plan, in cash (or in a combination thereof) equal to the value of the
earned and vested Performance Share Units. Any Performance Share Units not
earned or vested will be forfeited.


6

--------------------------------------------------------------------------------





(b)The obligations of the Company to deliver Shares under this Agreement are
subject to compliance with all applicable laws, listing, registration and
qualification requirements. In no event shall the Company be required to issue
fractional shares to the Participant or his or her successor.


4.GENERAL RESTRICTIONS. The Performance Share Unit Award is granted pursuant to
the terms of the Plan, which is incorporated herein by reference, and this
Agreement shall in all respects be governed by and interpreted in accordance
with the Plan and all applicable federal and state laws, rules, and regulations,
and to such approvals by any regulatory or governmental agency as may be
required, and to any rules or regulations of any stock exchange on which the
Shares are listed. This grant is subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the Shares,
(c) changes in capitalization of the Company and (d) other requirements of
applicable law. The Committee shall have the authority to interpret and construe
this Agreement pursuant to the terms of the Plan, and its decisions shall be
conclusive as to any questions arising hereunder. If there is any inconsistency
between the terms of this Agreement and the terms of the Plan, the Plan’s terms
shall completely supersede and replace the conflicting terms of this Agreement.


5.WITHHOLDING. All obligations of the Company under this Agreement shall be
subject to the rights of the Company as set forth in the Plan to withhold the
minimum statutory amount (or such other amount as approved by the Committee)
required to be withheld for federal (including FICA), state, provincial and
local taxes, domestic or foreign, social insurance, payroll tax, contributions,
payment on account obligations, or other amounts required by law or regulation
to be collected, withheld or accounted for with respect to the Performance Share
Unit Award (“Taxes”). The Company shall have power and the right, and the
Participant hereby authorizes the Company, to deduct or withhold, or require a
Participant to remit to the Company, the Taxes from all payments made hereunder
and from other compensation. Participant’s acceptance of the Performance Share
Unit Award constitutes Participant’s instruction and authorization to the
Company to withhold on the Participant’s behalf the number of Shares (or amount
of cash) from those Shares issuable (or cash payable) to the Participant at the
time when the Performance Share Unit Award becomes payable as the Company
determines to be sufficient to satisfy the Taxes. The Company will withhold
Shares issuable or cash payable hereunder to satisfy the withholding obligation
for Taxes on amounts payable in Shares, unless the Participant has elected, with
the approval of the Committee, to satisfy the withholding requirement, in whole
or in part, by paying the Taxes in cash or by transferring shares of common
stock of the Company owned by the Participant that would satisfy the Taxes.


6.RIGHT TO TERMINATE EMPLOYMENT OR SERVICES. Nothing in this Agreement shall
confer upon the Participant the right to continue in the employment or service
of the Company or any Affiliate or affect any right which the Company or its
Affiliates may have to terminate the employment or service of the Participant at
any time and for any reason. This Agreement does not in any way affect any
employment agreement or other service arrangement that the Participant may have
with the Company or an Affiliate.






7

--------------------------------------------------------------------------------





7.RECOVERY OF COMPENSATION; COMPLIANCE WITH POLICIES. Pursuant to Section 24.1
of the Plan, the Performance Share Unit Award will be subject to any clawback
policy adopted by the Board or the Committee that is consistent with applicable
law, whether such Performance Share Unit Award was granted before or after the
effective date of any such clawback policy. The Participant also represents and
warrants to the Company that the Participant is aware of and agrees to be bound
by the Company’s insider trading policies and the applicable laws and
regulations relating to the receipt, ownership and transfer of the Company’s
securities.


8.SEVERABILITY. Every part, term or provision of this Agreement is severable
from the others. Notwithstanding any possible future finding by a duly
constituted authority that a particular part, term or provision is invalid, void
or unenforceable, this Agreement has been made with the clear intention that the
validity and enforceability of the remaining parts, terms and provisions shall
not be affected thereby.


9.ENTIRE AGREEMENT. This Agreement, together with the Plan, contains the entire
agreement of the parties with respect to the Performance Share Unit Award
granted hereby and may not be changed orally but only by an instrument in
writing signed by the party against whom enforcement of any change, modification
or extension is sought.


10.NOTICE. Any notice to be delivered under this Agreement shall be given in
writing and delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed to the Company or the Participant at their last known
address, registered and deposited, postage prepaid, in a post office regularly
maintained by the United States Postal Service.


11.GOVERNING LAW. This Agreement shall be governed by the laws of the State of
Texas, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The Participant agrees to submit to the
exclusive jurisdiction and venue of the federal or state courts located in
Harris County, Texas, to resolve any and all issues that may arise out of or
relate to the Plan or this Agreement.


12.HEADINGS. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe the provisions of this Agreement.


13.BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company.


14.SECTION 409A COMPLIANCE. This Agreement is intended to be exempt from or
otherwise comply with the provisions of Section 409A of the Code. The Company
may change or modify the terms of this Agreement without the Participant’s
consent or signature if the Company determines, in its sole discretion, that
such change or modification is necessary for purposes of compliance with or
exemption from the requirements of Section 409A of the Code or any regulations
or other guidance issued thereunder. Notwithstanding the previous sentence, the
Company may also amend the Plan this Agreement or revoke the Performance Share
Unit Award to the extent permitted by the Plan.




8